Citation Nr: 0826787	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-25 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for depressive disorder, not otherwise specified.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from June 1986 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Togus, Maine (RO), 
which denied the benefits sought on appeal.  

In an August 2004 rating decision the RO granted service 
connection for depressive disorder not otherwise specified, 
and assigned that disorder a 30 percent disability rating 
effective from January 27, 2004.  In December 2004 the 
veteran submitted a notice of disagreement as to the 30 
percent rating assigned.  After the veteran initiated his 
appeal on that matter, the RO increased the assigned rating 
to 50 percent in a February 2005 rating decision.  The 
remainder of the procedural history on this matter is 
discussed in the remand below.

In a September 2005 rating decision the RO denied entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran perfected an appeal as to that denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the introduction, in an August 2004 rating 
decision the RO granted service connection for depressive 
disorder not otherwise specified, and assigned that disorder 
an initial disability rating of 30 percent, effective from 
January 27, 2004.  Thereafter, following receipt of the 
veteran's December 2004 notice of disagreement that initiated 
an appeal to the Board, the RO increased the assigned rating 
to 50 percent in a February 2005 rating decision.  Absent a 
withdrawal of the veteran's claim, the rating claim would 
remain in controversy because the newly assigned rating was 
less than the maximum available benefit awardable.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The RO did not, however, subsequently address this claim in a 
statement of the case.  Thus because the veteran has filed a 
notice of disagreement, a remand to the RO is necessary in 
order for the RO to issue a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Notably, on review of the February 2005 rating decision, from 
the RO's language in that decision it appears that the RO may 
have failed to issue a statement of the case because the RO 
interpreted the veteran's notice of disagreement as a 
disagreement with a rating less than 50 percent; meaning he 
would be satisfied with the 50 percent disability rating 
assigned in the February 2005 rating decision.  
   
This is not the case.  On review of the veteran's December 
2004 statement containing his notice of disagreement, it is 
clear the veteran did not intend to limit his disagreement to 
assignment of a rating of less than 50 percent.  Stated 
otherwise, there is no indication in the record that the 
veteran communicated that he would be satisfied with the 50 
percent rating assigned in the February 2005 rating decision.  

On the contrary, in the December 2004 statement (notice of 
disagreement) the veteran declared that his depressive 
disorder not otherwise specified "should warrant at least 50 
percent."  He concluded his statement declaring that he 
hopes "that this letter helps to explain my request for a 
higher disability rating."  He does not limit his 
disagreement to a rating less than 50 percent or otherwise 
say that he would be satisfied with a 50 percent initial 
disability rating.  He never states that he is satisfied with 
50 percent.  He wants at least 50 percent, and the only 
rational assumption to be made is that the veteran wants 
more.  As reflected in later submissions on file after the 
assignment of a 50 percent rating, the veteran continued to 
assert that he was entitled to a rating in excess of 50 
percent.  The RO interpreted these as new claims, which with 
respect to this claim, they were not.

In conclusion, a remand to the RO is necessary in order for 
the RO to issue a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).
 
The veteran is also claiming entitlement to TDIU.  The 
development regarding the proper rating to assign the 
service-connected depressive disorder could affect the claim 
for a grant of TDIU.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered).

Thus, the Board's resolution of the TDIU claim at the present 
time would be premature.  A determination with regard to the 
TDIU claim must be adjudicated in connection with the claim 
on appeal for an initial rating in excess of 50 percent for 
depressive disorder, not otherwise specified.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding VA 
treatment records for the veteran's 
service-connected disabilities; to 
specifically include any missing records 
dated since the latest pertinent VA 
examinations. 

2.  Then provide the veteran a statement 
of the case as to the issue of entitlement 
to an initial disability rating in excess 
of 50 percent for depressive disorder not 
otherwise specified.  The veteran should 
be informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board. See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2007).

3.  Then readjudicate the claim of 
entitlement to the TDIU.  If any benefit 
sought is not granted, issue the veteran 
and his representative a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period of time for the 
veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

